t c summary opinion united_states tax_court ivan n erdelyi and lydia erdelyi petitioners v commissioner of internal revenue respondent docket no 13595-03s filed date ivan n erdelyi pro_se james n beyer for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue is whether petitioners are liable for an alternative_minimum_tax petitioners resided in glenside pennsylvania at the time they filed the petition the facts may be summarized as follows petitioners timely filed their federal_income_tax return reporting a total_tax liability of dollar_figure the return showed tax_payments of dollar_figure and a balance due of dollar_figure which presumably was remitted when the return was filed the computation of the tax reported included what respondent determined was a mathematical error of dollar_figure in petitioners’ favor reducing petitioners’ total_tax liability to dollar_figure the computation of that liability did not include the so-called alternative_minimum_tax amt see sec_55 respondent informed petitioners that they were liable for the amt petitioners filed a form_6251 alternative minimum tax--individuals on which they reported and paid an additional liability of dollar_figure subsequently respondent sent petitioners a notice cp12 tax statement and mistakenly issued a refund check to petitioners of dollar_figure which is the sum of the mathematical error dollar_figure and the amt dollar_figure amounts in the accompanying correspondence there was no specific identification of the erroneous items giving rise to the refund the statement showed that petitioners’ total_tax payments for the year were dollar_figure which is the total of the tax_liability shown on petitioners’ return dollar_figure and the amt liability dollar_figure petitioners negotiated the refund check subsequently respondent issued a notice_of_deficiency to petitioners determining a deficiency of dollar_figure that reflects an amt liability of dollar_figure in correspondence between petitioners and respondent respondent explained that while respondent received the amt payment of dollar_figure petitioners also received a refund of dollar_figure and they were still liable for the amt petitioners concede for the taxable_year they had an amt liability of dollar_figure as we understand however they contend that they paid that liability and therefore respondent is precluded from determining the amt in the notice_of_deficiency as we further understand the factual predicate for this argument is that the correspondence accompanying the refund check makes no reference to the amt and the refund may have been due to other unknown adjustments petitioners do not point to any other adjustments that could have produced the refund moreover we note that the amount of the refund is the exact amount of the mathematical error and the amt liability in sum this position is disingenuous nonetheless it does appear that an adjustment should be made respondent determined a deficiency of dollar_figure that amount appears to include the mathematical error respondent determined petitioners do not satisfy the requirements of sec_7491 in petitioners’ favor that respondent does not dispute and for which petitioners should be given credit the deficiency therefore should be the amount of the amt liability or dollar_figure reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent in the amount of dollar_figure
